PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No.  9,457,878
Issue Date:  October 04, 2016
Application No.  13/607,887
Filed:   September 10, 2012
Attorney Docket No.   13681 CIP1 	
:
:                        ON PETITION
:
:

 



This is a decision on the petition under 37 CFR 1.378(b), filed March 31, 2021, to accept the delayed payment of a maintenance fee for the above identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. 

This petition lacks item (1) and (3) above.

Regarding the lack of item 1 above.

The instant petition is not signed, and as such, will not be considered on the merits.  Pursuant to 37 CFR 1.4(d), all papers filed with the Office must contain a signature.  Also, 37 CFR 1.33 requires that each correspondence with the Office be signed by all named inventors.

Accordingly, a renewed petition must be submitted with the signatures of all named inventors. 



The statement of delay is not acceptable.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states. 



(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.

Regarding the lack of item 3 above.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing patent.  In this instance, the fee required by law is $2,100 for Undiscounted, $1,050 for Small Entity Status and $525 for Micro Entity Status.

The petition in the above identified application was not accompanied with the full payment of the required fee.  The petitioner has an outstanding balance of $400 for the filing of the petition. The petition will not be treated until the $400 balance is received. No consideration on the merits can be given to the petition until the required fee is received.

The petition in the above identified application was not accompanied by a full payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received. 

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).




Further correspondence with respect to this matter should be delivered through one of the following mediums:


			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason
Michelle R. Eason     
Lead Paralegal Specialist     
Office of Petitions



cc:	Justin Rietema
	5290 NE 16TH Ter.
	Fort Lauderdale, FL 33334